Title: From James Madison to Anthony Merry, 22 November 1804
From: Madison, James
To: Merry, Anthony


Sir,Department of State November 22nd. 1804.
I have the Honor to inclose a Copy of the Deposition of William Brown, Master of the Brigantine Argus of New Haven in Connecticut, stating that his Mate Joseph Trowbridge has been impressed by Captain Timothy Clinch of the British public armed Brig Busy. By that Deposition, as well as a Certificate of the Collector of New-Haven, a Copy of which is inclosed, no Room is left to doubt that Mr. Trowbridge is a Native and Citizen of the United States. Without remarking at present upon the peculiar Enormity of impressing, without regard to the most satisfactory Proof of his Citizenship and Station, the Officer of a Vessel on whose Skil⟨l⟩ and Care, in case of Accident to the Master, ⟨her⟩ Safety would essentially depend, I beg Leave ⟨to⟩ request your Intervention to procure his Release, not doubting that, when you are informed that Mr. Trowbridge is represen⟨ted⟩ to me as belonging to a Family of Respectab⟨ility⟩ in his native Town, whom his Misfortun⟨e⟩ ⟨has⟩ plunged in the deepest Affliction, your Benevolence will not fail to adopt the mos⟨t⟩ certain, as well as prompt, Means of restori⟨ng⟩ him to his Liberty. I have the Honor to be, &c⟨a.⟩
(signed)   James Madison
